733 N.W.2d 766 (2007)
Johnnie E. SHINHOLSTER, Personal Representative of the Estate of Betty Jean Shinholster, Plaintiff-Appellee,
v.
ANNAPOLIS HOSPITAL, assumed name for Oakwood United Hospitals, Inc., Defendant-Appellee, and
Katherine Adams, Personal Representative of the Estate of Dennis E. Adams, M.D., Deceased, and Mary Ellen Flaherty, M.D., Defendants-Appellants.
Docket No. 133943. COA No. 275641.
Supreme Court of Michigan.
July 9, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the April 18, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion for stay is DENIED.
CORRIGAN, J., states as follows:
I continue to adhere to the view set forth in my opinion in this case that a full retrial is warranted. 471 Mich. 540, 596-597, 685 N.W.2d 275 (2004) (Corrigan, C.J., concurring in part and dissenting in part).